Citation Nr: 9916261	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to basic eligibility for Department of 
Veterans Affairs death pension benefits.

2.  Whether the appellant is entitled to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from August 1943 
to April 1946.  He also served with the new Philippine Scouts 
from April 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant is the veteran's 
surviving spouse.

The Board notes that in the appellant's November 1998 notice 
of disagreement, she raised a claim for service connection 
for the cause of the veteran's death.  The issue has not been 
adjudicated by the RO and is referred to that office for 
proper development.  


FINDINGS OF FACT

1.  The veteran, had recognized guerrilla service from August 
1943 to April 1946 and recognized service with the New 
Philippine Scouts from April 1946 to March 1949.

2.  The veteran did not have qualifying service for VA non-
service-connected death pension benefits.

3.  The veteran died on March [redacted] 1998, at that time, he did 
not have a pending claim for any VA benefit.


CONCLUSIONS OF LAW

1.  The appellant does not meet the requirements for 
entitlement to receive VA death pension benefits.  38 
U.S.C.A. §§ 101, 107(a), 1521(j), 1541 (West 1991); 38 C.F.R. 
§§ 3.1, 3.3, 3.8, 3.9 (1998).

2.  The legal criteria for payment of accrued benefits have 
not been met.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Pension 

The threshold question that must be resolved with regard to 
the claim of entitlement to VA benefits is whether the 
appellant has submitted a meritorious claim.  If her claim 
fails because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant seeks entitlement to VA death pension benefits 
based on the military service of her late husband. 38 
U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  It is not in 
dispute that the veteran's only recognized service was as a 
member of the guerrilla forces and New Philippine Scouts 
during World War II.

The service department has certified that the veteran had 
only recognized guerrilla service and service in the New 
Philippine Scouts.  Under the provisions of 38 C.F.R. §§ 3.8 
and 3.9, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war who met the requisite service 
requirements.  38 U.S.C.A. § 1541.  Those requirements 
include that the veteran served in "active, military, naval 
or air service" for ninety days or more during a period of 
war. 38 U.S.C.A. § 1521(j).  

Under the provisions of 38 U.S.C.A. § 107:

(a) Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces under 
commanders appointed, designated, or 
subsequently recognized by the Commander 
in Chief, Southwest Pacific Area, or 
other competent authority in the Army of 
the United States, shall not be deemed to 
have been active military, naval, or air 
service for the purposes of any law of 
the United States conferring rights, 
privileges, or benefits upon any person 
by reason of the service of such person 
or the service of any other person in the 
Armed Forces, except benefits under-- 
(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946; 
(2) Chapter 10 of title 37 [37 USCS §§ 
551 et seq.] and 
(3) chapters 11, 13 (38 USCS §§ 1101 and 
1301 et seq.] (except section 1312(a)), 
and 23 of this title [38 USCS §§ 2301 et 
seq.]. 

(b) Service in the Philippine Scouts 
under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall 
not be deemed to have been active 
military, naval, or air service for the 
purposes of any of the laws administered 
by the Secretary except-- 
(1) with respect to contracts of National 
Service Life Insurance entered into (A) 
before May 27, 1946, (B) under section 
620 or 621 of the National Service Life 
Insurance Act of 1940, or (C) under 
section 1922 of this title; and 
(2) chapters 11 and 13 (38 USCS §§ 1101 
and 1301 et seq.](except section 1312(a)) 
of this title. 


In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed.Cir. 1993), 
the United States Court for the Federal Circuit citing 
Queban, also upheld the constitutionality of 38 U.S.C.A. 
§ 107(a).  The reasoning applied in those decisions should 
apply equally to the provisions of 38 U.S.C.A. § 107(b).

Accordingly, the Board has no recourse but to find that the 
veteran did not have the requisite service for the appellant 
to be eligible for VA death pension benefits.  Since the 
veteran did not have qualifying service for death pension 
benefits, the appellant has failed to establish her 
eligibility as a proper claimant.  Sarmiento v. Brown, 7 
Vet.App. 80, 85 (1994).  Therefore, the claim has no legal 
merit and is denied.  Sabonis, 6 Vet.App. at 426.


Accrued Benefits

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual. 38 U.S.C.A. § 5101(a).  In general, the payment 
of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000, which provide that benefits which are "due 
and unpaid" to the veteran at the time of his death may be 
disbursed to eligible persons.  Although a claim for accrued 
benefits is related to a claim made by a veteran during his 
lifetime for VA benefits, entitlement to accrued benefits is 
predicated upon a separate application for accrued benefits 
filed within one year after the veteran's death. 38 C.F.R. § 
3.1000(c) (1998).

More specifically, except as provided for hospitalized 
competent veterans, and in cases of accrued benefits payable 
to foreign beneficiaries, in cases where a veteran's death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
authorized under laws administered by the VA, to which a 
payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement as provided in 38 
C.F.R. § 3.500(g) will be paid, upon the death of such 
veteran, to (in the following prescribed order of precedence) 
his or her spouse, his or her children (in equal shares), and 
his or her dependent parents (in equal shares) or the 
surviving parent. 38 U.S.C.A. § 5121(a) (West 1991); 38 
C.F.R. § 3.1000(a) (1998).

Construing the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
the Federal Circuit recently concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d. 1296 
(Fed. Cir. 1998).  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v, Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.

In the instant case, the claims file contains no evidence, 
nor does the appellant contend, that at the time of his death 
the veteran had a pending claim for any VA benefit.  The 
Board notes that in February 1998, the veteran requested 
information as to whether he was eligible for pension 
benefits.  In a letter dated March 12, 1998, the RO informed 
the veteran that 38 U.S.C.A. § 107(a) specifically prohibited 
the payment of or entitlement to pension benefits to veterans 
whose only creditable service was with the Philippine 
Commonwealth Army (USAFFE), recognized guerillas or New 
Philippine Scouts.  At the time of his death on March 18, 
1998, the veteran had not submitted a claim for pension 
benefits.  The Board also notes that inasmuch as the veteran 
was in receipt of a 40 percent evaluation for his service 
connected gunshot wound residuals, pension would not have 
been payable since that would have been a lesser benefit than 
the payment of compensation for the service-connected 
disability.  38 U.S.C.A. §§ 1114, 1521, 5304 (West 1991). 

The veteran's representative asserted in his brief on appeal 
that there was clear and unmistakable error in a June 1956 
rating decision that granted service connection for a through 
and through gun shot wound of the left thigh, and evaluated 
that disability as only 10 percent disabling under the 
provisions of Diagnostic Code 5314.  The representative 
asserts that veteran was entitled to a 40 percent evaluation 
because the gunshot wound affected two muscle groups, each 
moderately injured.  The principals of combined ratings mean 
that the veteran's disability should have been elevated to 
severe.  38 C.F.R. § 4.55 (1998); VA's Schedule for Rating 
Disabilities, 1945.  

Assuming, for the sake of argument that there was clear and 
unmistakable error in the 1956 rating decision, and that the 
decision should have awarded a 40 percent evaluation; such 
error could not provide a basis for the award of accrued 
benefits.  First, the veteran had no claim of clear and 
unmistakable error pending at the time of his death.  Even if 
such a claim was pending, the record shows that the veteran 
was in fact awarded a 40 percent rating in a September 1967 
rating decision.  That award was effective March 20, 1967.  
As noted above, accrued benefits can only be awarded on the 
basis of benefits due the veteran for the two years 
immediately preceding his death.  Since the veteran was in 
receipt of a 40 percent evaluation for the two years 
preceding his death, there were no accrued benefits payable.

In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law.  Cf. Fed. R. 
Civ. P. 12(b)(6) ("failure to state a claim upon which 
relief can be granted").  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); see also Giancaterino v. Brown, 7 Vet. App. 555, 
561 (1995) (construing Sabonis, supra).  In view of the above 
discussion, the appellant's representative's argument 
regarding VA adjudication Procedure Manual M21-1 are 
inapplicable.


ORDER

Entitlement to basic eligibility for Department of Veterans 
Affairs death pension benefits is denied. 

Entitlement to accrued benefits is denied.



		
	Mark D. Hindin
 	Member, Board of Veterans' Appeals



 

